           Case 2:20-cv-00103-SMJ                  ECF No. 18        filed 02/09/21        PageID.1589 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                  FILED IN THE
                                                                                                        U.S. DISTRICT COURT
                                                     Eastern District of Washington               EASTERN DISTRICT OF WASHINGTON


                     DAVID JOSEPH M.,
                                                                                                   Feb 09, 2021
                                                                     )                                 SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:20-cv-00103-SMJ
                                                                     )
                   ANDREW SAUL,
              Commissioner of Social Security,                       )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s motion for summary judgment, ECF No. 15, is DENIED.
’
              Defendant’s Motion for Summary Judgment, ECF No. 16, is GRANTED.
              Judgment is entered for Defendant.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                   SALVADOR MENDOZA, JR.                                     on a motion for
      summary judgment.


Date: 2/9/2021                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                          (By) Deputy Clerk

                                                                            Tonia Ramirez
